DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 11-14, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 11, wherein the line reactor circuit includes a first peak absorption circuit composed of a first electrical inductor, a second capacitor, and a second resistor, and a second peak absorption circuit composed of a third capacitor and a third resistor, first end of the first electrical inductor is connected to output end of the dimming control circuit, and second end of the first electrical inductor is connected to the voltage converting circuit; the second capacitor and the second resistor are series connected and parallel connected to both ends of the first electrical inductor; and the third capacitor and the third resistor are connected in series and then are connected in parallel to the power supply lines.
Claim 12, wherein the line reactor circuit includes a first peak absorption circuit composed of a first electrical inductor, a second capacitor, and a second resistor, and a second peak absorption circuit composed of a third capacitor and a third resistor, first end of the first electrical inductor is connected to output end of the dimming control 
Claim 13, wherein the dimming control circuit includes a pulse signal generator, a varistor, a first resistor, a first capacitor, and a power control circuit; one end of the varistor is connected to output end of the fuse, and second end of the varistor is connected to the line reactor circuit, the first resistor and the first capacitor are connected in series and then in parallel to both ends of the varistor, output end of the pulse signal generator is connected to a power control circuit, and output end of the power control circuit is connected to the varistor; wherein the power control circuit adopts a first field effect transistor and a second field effect transistor, the grids of the first field effect transistor and the second field effect transistor are connected to output end of the phase signal generator, the drain of the first field effect transistor and the drain of the second field effect transistor are respectively connected to both ends of the varistor; wherein the power control circuit is insulated-gate bipolar transistor; wherein 
Claim 14, wherein the dimming control circuit includes a pulse signal generator, a varistor, a first resistor, a first capacitor, and a power control circuit; one end of the varistor is connected to output end of the fuse, and second end of the varistor is connected to the line reactor circuit, the first resistor and the first capacitor are connected in series and then in parallel to both ends of the varistor, output end of the pulse signal generator is connected to a power control circuit, and output end of the power control circuit is connected to the varistor; wherein the power control circuit adopts a first field effect transistor and a second field effect transistor, the grids of the first field effect transistor and the second field effect transistor are connected to output end of the phase signal generator, the drain of the first field effect transistor and the drain of the second field effect transistor are respectively connected to both ends of the varistor; wherein the power control circuit is insulated-gate bipolar transistor; wherein the power control circuit is a thyristor, control end of the thyristor is connected to output end of the phase signal generator, input end and output end of the thyristor are respectively connected to both ends of the varistor; wherein the first electrical inductor is wound with silicon steel sheet and enameled wire; and wherein the inductance of the first electrical inductor is 1mH-IOmH.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        1/06/22